FILED
                            NOT FOR PUBLICATION                               JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50184

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01225-JHN

  v.
                                                 MEMORANDUM *
KENNY WILLIAM RAMIREZ-JUAREZ,
a.k.a. Jose Oscar Barrera, a.k.a. Alvaro
Antonio Ramirez Juarez,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Kenny William Ramirez-Juarez appeals from the 24-month sentence

imposed following his guilty-plea conviction for conspiracy to harbor and conceal

illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I). We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez-Juarez contends that the district court violated his due process

rights by imposing, based on uncorroborated and unreliable information, a two-

level enhancement under U.S.S.G. § 2L1.1(b)(4) for smuggling or harboring an

unaccompanied minor. We are precluded from reaching the merits of

Ramirez-Juarez’s claim by a valid appeal waiver. See United States v. Nunez, 223

F.3d 956, 958-59 (9th Cir. 2000).

      DISMISSED.




                                         2                                   11-50184